DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11 and 13-20 are pending and examined below. This action is in response to the claims filed 3/14/22.

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/22 has been entered.
 
Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 3/14/22, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 3/14/22. 
While RideGuru itself does perform elements as disclosed in previously cited NPL, further teachings are included in Lomas, Natasha, RideGuru includes driver payouts in its price comparison service for ride hailing apps, September 23, 2016, https://techcrunch.com/2016/09/23/rideguru-includes-driver-payouts-in-its-price-comparison-service-for-ride-hailing-apps/, herein "TechCrunch" (Year: 2016).

The office advises the utilization of interviews in the process of creating the most efficient and constructive examination process in that the interpretations of the examiner and applicant of both the art of record as well as the present application are expressed in a mutual agreement in order to create and push forward the most productive discussions/amendments to move towards allowance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 14, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2017/0059336) in view of Lomas, Natasha, RideGuru includes driver payouts in its price comparison service for ride hailing apps, September 23, 2016, https://techcrunch.com/2016/09/23/rideguru-includes-driver-payouts-in-its-price-comparison-service-for-ride-hailing-apps/, herein "TechCrunch" (Year: 2016)

Regarding claim 1, Huang discloses an autonomous vehicle dispatch system including computer-implemented method for controlling an autonomous vehicle, comprising: obtaining, by a computing system that comprises one or more computing devices, data associated with a plurality of candidate vehicle service assignments for fulfillment by the autonomous vehicle (¶24-28 – control unit inherently includes at least a processor and computer readable media that stores instructions in order to perform the operations disclosed and assign one of the autonomous vehicles 210_1-210_n as a designated dispatch vehicle for transportation corresponding to the recited candidate vehicle service assignments for fulfillment by the autonomous vehicle);  
determining, by the computing system, a selected vehicle service assignment based at least in part on the data associated with the plurality of candidate vehicle service assignments (¶23-25 and ¶51 and Fig. 8 - dispatch system for autonomous vehicles to obtain a vehicle available information including a plurality of transportation request messages sent by different transportation objects); 
communicating, by the computing system, data indicative of an acceptance of the selected vehicle service assignment to a remote computing system associated with a service entity that is associated with the selected vehicle service assignment (¶32 - notify the other autonomous vehicles 110_1-110_n that a vehicle has set forth for implementing the transportation, so as to avoid repeat dispatch where the notification is sent to other remote vehicles corresponding to the recited remote computing system); and 
causing, by the computing system, the autonomous vehicle to initiate a motion control in accordance with the selected vehicle service assignment (¶40 - control unit of the designated dispatch vehicle may accordingly control the vehicle to drive along the calculated driving route).
While Huang discloses different service entities being different vehicles, it does not disclose different service entities being associated with different client software however TechCrunch describes a rideshare comparison system including a first vehicle service assignment of the plurality of candidate vehicle service assignments is received via a first vehicle client associated with a first service entity and a second vehicle service assignment of the plurality of candidate vehicle service assignments is received via a second vehicle client associated with a second service entity, the first vehicle client and the second vehicle client being software (page 5 top discloses the different vehicle service clients covered by RideGuru including Uber, Lyft, Curb, Hailo, Ola, Fasten, Didi Chuxing, Flywheel, Go-Jek, Grab, MyTaxi, RideAustin, InstaRyde — across more than 70 countries corresponding to the recited first and second vehicle service entities software compared as seen on the Fig. on the bottom of page 2.  The combination of the rise share app comparison as taught in TechCrunch with the autonomous ride share selection/assessment of Huang fully discloses the elements as claimed.)
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous ride share selection/assessment of Huang with the rise share app comparison as taught in TechCrunch in order to determine both how much a rideshare service costs as well as how much a driver might make from that total charge (TechCrunch – page 2).

Regarding claim 2, Huang further discloses the computing system is located onboard the autonomous vehicle (¶24 - each of the autonomous vehicles 110_1-110_n includes a communication unit 112 and a control unit 114). 

Regarding claim 3, Huang further discloses the data associated with the plurality of candidate vehicle service assignments comprises at least one of (Given the at least one of element, not all claim elements below need be included ¶29 - optimized scheduling assignment) 
data indicative of a compensation parameter for each respective candidate vehicle service assignment (¶29 – cost for each vehicle), 
data indicative of one or more locations associated with each respective candidate vehicle service assignment (¶24 – GPS and geographic information), 
data indicative of a type of vehicle service associated with each respective vehicle assignment, 
data indicative of one or more time constraints associated with each respective vehicle assignment (¶29 – timing for each vehicle), 
data indicative of an order in which each vehicle service assignment was obtained by the autonomous vehicle, 
data indicative of one or more vehicle service parameters associated with one or more of the plurality of candidate vehicle service assignments (¶30 – transportation conditions corresponding to the recited service parameters), or 
data indicative of one or more vehicle service incentives associated with one or more of the plurality of candidate vehicle service assignments. 

Regarding claim 4, Huang further discloses determining the selected vehicle service assignment based at least in part on the data associated with the plurality of candidate vehicle service assignments comprises (¶27-28 – designated dispatch vehicle corresponding to the recited selected vehicle); 
applying, by the computing system, an optimization function to the data associated with the plurality of candidate vehicle service assignments (¶29 - optimized scheduling assignment).

Regarding claim 5, Huang further discloses indicating, by the computing system, to the first service entity that the autonomous vehicle is available to perform one or more vehicle services (¶23-25 and ¶51 - dispatch system for autonomous vehicles to obtain a vehicle available information including a plurality of transportation request messages sent by different transportation objects); and 
indicating, by the computing system, to the second service entity that the autonomous vehicle is available to perform one or more vehicle services (¶23-25 and ¶51 and Fig. 8 - dispatch system for autonomous vehicles to obtain a vehicle available information including a plurality of transportation request messages sent by different transportation objects).

Regarding claim 6, Huang further discloses establishing, by the computing system, a communication session with a remote computing system associated with the first service entity (Figs. 1-2B and ¶27-29 – TRM is inherently remotely sent or the autonomous vehicles where intervehicle communications corresponding to the recited remote computing systems associated with remote service entities).
While Huang does not explicitly disclose the different service entities, TechCrunch further discloses the ability to establish a connection with the remote service entities through the same service (page 4 bottom). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous ride share selection/assessment of Huang with the rise share app comparison as taught in TechCrunch in order to determine both how much a rideshare service costs as well as how much a driver might make from that total charge (TechCrunch – page 2).

Regarding claim 7, Huang further discloses communicating, by the computing system, data indicative of one or more rejections of the one or more candidate vehicle service assignments that are not the selected vehicle service assignment (¶32 - notify the other autonomous vehicles 110_1-110_n that a vehicle has set forth for implementing the transportation, so as to avoid repeat dispatch corresponding to the recited communicating a rejection to the not selected vehicles). 

Regarding claim 8,  Huang further discloses indicating, by the computing system, to each service entity other than the service entity associated with the selected vehicle service assignment that the autonomous vehicle is unavailable to perform one or more vehicle services while the autonomous vehicle is addressing the selected vehicle service assignment (¶36-37 - if the autonomous vehicle 110_1 determines that the vehicle available status of itself is a non-available status, the autonomous vehicle 110_1 sends the scheduling signal DS to notify the other autonomous vehicles 110_2-110_4). 

Regarding claim 9, Huang further discloses following completion of the selected vehicle service assignment, indicating, by the computing system, to each service entity of the plurality of service entities that the autonomous vehicle is available to perform one or more vehicle services (¶32 - notify the other autonomous vehicles 110_1-110_n that a vehicle has set forth for implementing the transportation, so as to avoid repeat dispatch given a notification of implementing transportation inherently implies the vehicle is available to perform the service),
Indicating, by the computing system, to the second service entity that an autonomous vehicle is available to perform one or more vehicle services (¶23-25 and ¶51 - dispatch system for autonomous vehicles to obtain a vehicle available information including a plurality of transportation request messages sent by different transportation objects). 
While Huang does not explicitly disclose the different service entities, TechCrunch further discloses the ability to establish a connection with the remote service entities through the same service (page 4 bottom). The combination of the autonomous vehicle dispatch system of Huang with the separate service entity system of TechCrunch fully discloses the elements as claimed. 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous ride share selection/assessment of Huang with the rise share app comparison as taught in TechCrunch in order to determine both how much a rideshare service costs as well as how much a driver might make from that total charge (TechCrunch – page 2).

Regarding claim 10, Huang further discloses a computing system comprising: one or more processors; and one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the computing system to perform operations comprising (¶24-25 – control unit inherently includes at least a processor and computer readable media that stores instructions in order to perform the operations disclosed): 
indicating to a plurality of service entities that an autonomous vehicle is available to perform one or more vehicle services, wherein software that is stored onboard the autonomous vehicle (¶23-28 and ¶51 - dispatch system for autonomous vehicles to obtain a vehicle available information including a plurality of transportation request messages sent by different transportation objects where the autonomous vehicle 210_1 serving as the dispatch control center 220) comprises 
obtaining data associated with a plurality of candidate vehicle service assignments (¶23-25 and ¶51 and Fig. 8 - dispatch system for autonomous vehicles to obtain a vehicle available information including a plurality of transportation request messages sent by different transportation objects), 
determining a selected vehicle service assignment based at least in part on the data associated with the plurality of candidate vehicle service assignments (¶27-28 – designated dispatch vehicle corresponding to the recited selected vehicle); 
communicating data indicative of an acceptance of the selected vehicle service assignment (¶32 - notify the other autonomous vehicles 110_1-110_n that a vehicle has set forth for implementing the transportation, so as to avoid repeat dispatch); and 
causing the autonomous vehicle to initiate a motion control in accordance with the selected vehicle service assignment (¶40 - control unit of the designated dispatch vehicle may accordingly control the vehicle to drive along the calculated driving route).
While Huang discloses different service entities being different vehicles, it does not disclose different service entities being associated with different client software however TechCrunch further discloses a first vehicle client associated with a first service entity and a second vehicle client associated with a second service entity; a first vehicle service assignment of the plurality of candidate vehicle service assignments is received via the first vehicle client and a second vehicle service assignment of the plurality of candidate vehicle service assignments is received via the second vehicle client (page 5 top discloses the different vehicle service clients covered by RideGuru including Uber, Lyft, Curb, Hailo, Ola, Fasten, Didi Chuxing, Flywheel, Go-Jek, Grab, MyTaxi, RideAustin, InstaRyde — across more than 70 countries corresponding to the recited first and second vehicle service entities software compared as seen on the Fig. on the bottom of page 2.  The combination of the rise share app comparison as taught in TechCrunch with the autonomous ride share selection/assessment of Huang fully discloses the elements as claimed.)
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous ride share selection/assessment of Huang with the rise share app comparison as taught in TechCrunch in order to determine both how much a rideshare service costs as well as how much a driver might make from that total charge (TechCrunch – page 2).

Regarding claim 11,  Huang further discloses indicating, by the computing system, to each service entity other than the service entity associated with the selected vehicle service assignment that the autonomous vehicle is unavailable to perform one or more vehicle services while the autonomous vehicle is addressing the selected vehicle service assignment (¶36-37 - if the autonomous vehicle 110_1 determines that the vehicle available status of itself is a non-available status, the autonomous vehicle 110_1 sends the scheduling signal DS to notify the other autonomous vehicles 110_2-110_4). 
While Huang does not explicitly disclose the different service entities, TechCrunch further discloses the selected vehicle service assignment being associated with the first service entity (page 4 bottom). The combination of the autonomous vehicle dispatch system of Huang with the separate service entity system of TechCrunch fully discloses the elements as claimed. 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous ride share selection/assessment of Huang with the rise share app comparison as taught in TechCrunch in order to determine both how much a rideshare service costs as well as how much a driver might make from that total charge (TechCrunch – page 2).

Regarding claim 14, Huang further discloses storing, in a memory onboard the autonomous vehicle, at least a portion of the data associated with the plurality of candidate vehicle service assignments in a candidate vehicle service assignment queue (¶50-51 - plurality of transportation request messages sent by different transportation objects corresponding to the recited plurality of candidate vehicle service assignments and carpool pairing corresponding to the recited service assignment queue, where ¶24 - each of the autonomous vehicles 110_1-110_n includes a communication unit 112 and a control unit 114 and the control unit inherently includes at least a processor and computer readable media that stores instructions in order to perform the operations disclosed). 

Regarding claim 16, Huang further discloses communicating a set of data to cause the autonomous vehicle to initiate travel to a location associated with the selected vehicle service assignment (¶40 - control unit of the designated dispatch vehicle may accordingly control the vehicle to drive along the calculated driving route). 

Regarding claim 17, Huang further discloses an autonomous vehicle comprising: one or more processors; and one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the one or more processors to perform operations comprising (¶24-25 – control unit inherently includes at least a processor and computer readable media that stores instructions in order to perform the operations disclosed): 
obtaining data associated with a plurality of candidate vehicle service assignments for fulfillment by the autonomous vehicle, wherein each of the candidate vehicle service assignments comprises a request for the autonomous vehicle to perform one or more vehicle services (¶23-28 and ¶51 and Fig. 8 - dispatch system for autonomous vehicles to obtain a vehicle available information including a plurality of transportation request messages sent by different transportation objects and assign one of the autonomous vehicles 210_1-210_n as a designated dispatch vehicle for transportation corresponding to the recited candidate vehicle service assignments for fulfillment by the autonomous vehicle);
determining a selected vehicle service assignment based at least in part on the data associated with the plurality of candidate vehicle service assignments (¶27-28 – designated dispatch vehicle corresponding to the recited selected vehicle); and 
initiating a motion control for the autonomous vehicle in accordance with the selected vehicle service assignment (¶40 - control unit of the designated dispatch vehicle may accordingly control the vehicle to drive along the calculated driving route). 
While Huang discloses different service entities being different vehicles, it does not disclose different service entities being associated with different client software however TechCrunch further discloses a first vehicle service assignment of the plurality of candidate vehicle service assignments is received via a first vehicle client associated with a first service entity and a second vehicle service assignment of the plurality of candidate vehicle service assignments is received via a second vehicle client associated with a second service entity (page 5 top discloses the different vehicle service clients covered by RideGuru including Uber, Lyft, Curb, Hailo, Ola, Fasten, Didi Chuxing, Flywheel, Go-Jek, Grab, MyTaxi, RideAustin, InstaRyde — across more than 70 countries corresponding to the recited first and second vehicle service entities software compared as seen on the Fig. on the bottom of page 2.  The combination of the rise share app comparison as taught in TechCrunch with the autonomous ride share selection/assessment of Huang fully discloses the elements as claimed.)
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous ride share selection/assessment of Huang with the rise share app comparison as taught in TechCrunch in order to determine both how much a rideshare service costs as well as how much a driver might make from that total charge (TechCrunch – page 2).

Regarding claim 20, Huang further discloses the one or more vehicle services comprise at least one of a transportation service, a delivery service, or a courier service (¶39 – driving a passenger corresponding to the recited transportation service, cargo delivery corresponding to the recited delivery service or courier service).

Claims 13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2017/0059336) in view of Lomas, Natasha, RideGuru includes driver payouts in its price comparison service for ride hailing apps, September 23, 2016, https://techcrunch.com/2016/09/23/rideguru-includes-driver-payouts-in-its-price-comparison-service-for-ride-hailing-apps/, herein "TechCrunch" (Year: 2016), as applied to claims 10 and 17 above, further in view of Zhang et al. (US 2019/0057481).

Regarding claim 13, Huang further discloses communicating with a transportation object or user (¶30), but does not explicitly disclose sending individual messages associated with individual service entities however Zhang further discloses indicating, via the first vehicle client, to a first remote computing system associated with the first service entity that the autonomous vehicle is available to perform the one or more vehicle services; and indicating, via the second vehicle client, to a second remote computing system associated with the second service entity that the autonomous vehicle is available to perform the one or more vehicle services (¶38-39 and Figs. 4-5 – vehicle associated with user request is displayed to specific users corresponding to the recited individual vehicle availability messages). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous vehicle dispatch system of Huang in view of TechCrunch with the simultaneous carpool assignment system of Zhang in order to increase carpooling efficiency (Zhang - ¶38)

Regarding claim 18, Huang further discloses indicating to the service entity associated with the selected vehicle service assignment that the autonomous vehicle will perform the one or more requested vehicle services of the selected vehicle service assignment (¶32 - notify the other autonomous vehicles 110_1-110_n that a vehicle has set forth for implementing the transportation, so as to avoid repeat dispatch given a notification of implementing transportation inherently implies the vehicle is available to perform the service); and 
indicating to each service entity other than the service entity associated with the selected vehicle service assignment that the autonomous vehicle is unavailable to perform the one or more vehicle services associated with the respective service entity (¶36-37 - if the autonomous vehicle 110_1 determines that the vehicle available status of itself is a non-available status, the autonomous vehicle 110_1 sends the scheduling signal DS to notify the other autonomous vehicles 110_2-110_4). 
Huang does not explicitly disclose sending individual messages to the associated individual service entities however Zhang further discloses vehicle associated with user request is displayed to specific users corresponding to the recited individual vehicle availability messages or queued status corresponding to the recited unavailability notice (¶38-40 and Figs. 4-5).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous vehicle dispatch system of Huang in view of TechCrunch with the simultaneous carpool assignment system of Zhang in order to increase carpooling efficiency (Zhang - ¶38)

Regarding claim 19, Huang further discloses following completion of the selected vehicle service assignment, indicating to each service entity of the plurality of service entities that the autonomous vehicle is available to perform the one or more vehicle services (¶38-41 and Figs. 4-5 - processor 104 may send notifications to the users including the estimated waiting time, the queue position, the reason for the delay, or any combination thereof where estimated waiting time and queue position display availability).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous vehicle dispatch system of Huang in view of TechCrunch with the simultaneous carpool assignment system of Zhang in order to increase carpooling efficiency (Zhang - ¶38)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2017/0059336) in view of Lomas, Natasha, RideGuru includes driver payouts in its price comparison service for ride hailing apps, September 23, 2016, https://techcrunch.com/2016/09/23/rideguru-includes-driver-payouts-in-its-price-comparison-service-for-ride-hailing-apps/, herein "TechCrunch" (Year: 2016), as applied to claim 10 above, further in view of Seally (US 2017/0300049).

Regarding claim 15, Huang further discloses prioritizing different features (¶8) but does not disclose utilizing preferential status of users however Seally discloses an optimized on demand transportation system including obtaining data indicative of a preferred service entity; and determining the selected vehicle service assignment based at least in part on the data indicative of the preferred service entity (¶145 – cargo factor such as VIP corresponding to the recited preferred service entity). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous vehicle dispatch system of Huang in view of TechCrunch with the ride weighting system of Seally in order to prioritize the job queue (Seally - ¶145).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hartmans, Avery, Google just unveiled a feature that Uber has been blocking startups from making for years, September 10, 2016, https://www.businessinsider.com/google-ride-sharing-price-comparison-tool-2016-9 (Year: 2016) teaches a Google Maps feature that allows users will to be able to see price estimates for Lyft and (in New York City) Gett, all without leaving the Maps app providing a price comparison tool for ride-hailing.

Copeland et al. (US 10,147,325) discloses system that customizes the rideshare by selecting a vehicle from the provided subset of vehicles based on a comparison of the prospective passenger's ridesharing profile, and the ridesharing profiles of each of the passengers anticipated to be in each of the subset of vehicles at the time the vehicle would arrive at the requesting user's location (Col. 8, lines 41-53).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665